DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 	Amended claims 1, 21, and 26 and new claims 29 and 30 are entered.  Claim 17 is cancelled by this amendment. Claims 1-3, 9, 12-16, 18, 19, 21-26 and 28-30 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 12, 13, 15, 19, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,794,405 B2 to Karo et al (hereinafter “Karo”) in view of US 8,052,630 B2 to Kloecker.
	As to claim 1, Karo teaches a blood pressure measurement system, comprising: 
a device housing (110) configured to be worn by a user (Col 7, ln 46-52) and at least partially containing: a display screen (111); a pressure sensor (122); and an expansion actuator (123); 
a controller (113, 125, 126, 127 Fig. 3) configured to control operation of the expansion actuator (col 9,ln 10-12); and 
an expandable member (130) coupled to the device housing (col 7, ln 46-52) and configured to at least partially engage a circumference of a limb, thereby securing the device housing to the user (Col 7, ln 46-52), 
the expandable member having a plurality of expandable cells (166a, 166b) comprising: a first expandable cell (166b) having an inner surface (162 Figs 9A-9C) facing the limb of the user (col 13, ln 3-8), and an outer surface (164) opposite the inner surface (col 13, ln 16-20); 
a second expandable cell (166A) stacked with the first expandable cell and at least partially extending around the outer surface of the first expandable cell (col 13, ln 8-11; FIGS. 9A-9C); 
wherein: operation of the expansion actuator controls a pressure within at least one of the first or second expandable cells (col 9, ln 10-12); 
the pressure sensor configured to output a signal indicative of a blood pressure of the user (col 9, ln 8-10)
the display screen is configured to display a visual output associated with the blood pressure of the user (col 9, ln 41-43).
	Karo does not teach sets of expandable cells and operation of the sets of expandable cells.  Kloecker teaches sets of expandable cells (col 6, ln 42-63) and operation of the sets of expandable cells (col 20, ln 23-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sets of expandable cells and the operation of the sets of expandable cells, as taught by Kloecker, to provide greater and more precise control over inflation pressure at locations that will enhance systolic and/or diastolic measurements. Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 2, Karo further teaches the expandable member is configured to apply an increased pressure to the limb of the user in response to the expansion actuator increasing the pressure within the at least one of the first or second expandable cells (col 9, ln 1-14).

As to claim 3, Karo and Kloecker make obvious the system of claim 2.  Karo further teaches wherein the expansion actuator comprises an air pump (col 9, ln 4-5).

As to claim 9, Karo and Kloecker make obvious the system of claim 1. Karo further teaches wherein: the expandable member comprises a first length, a width and a vertical dimension, wherein: the first length is orthogonal to the width and the vertical dimension; the width is orthogonal to the vertical dimension; the first length is greater than or equal to the width; and the width is greater than or equal to the vertical dimension (interpreted as describing a polyhedron; Figs. 9A-9C show the dimensions of the expandable member 150C as claimed); and the plurality of expandable cells each comprise a second length, wherein: the second lengths of the plurality of expandable cells are aligned to each other (each of cells 166a, 166b comprise a second length (length of side at 168 in Fig. 9A) aligned as shown in Fig. 9A).

As to claim 12, Karo and Kloecker make obvious the system of claim 9.  Karo further teaches wherein the second lengths of the plurality of expandable cells are aligned with the first length of the expandable member (as defined in claim 1, the expandable member is the first and second cells; alignment of cells 166a, 166b (explained for claim 9) is an alignment for the expandable member).

As to claim 13, Karo and Kloecker make obvious the system of claim 9.  Karo teaches the second lengths of the plurality of expandable cells are aligned with the width of the expandable member (Figs. 9B, 9C show widths aligned; as defined in claim 1, the expandable member is the first and second cells; alignment of cells 166a, 166b is an alignment for the expandable member; col 3, ln 17-19 & ln 32-35).

As to claim 15, Karo and Kloecker make obvious the system of claim 9.  Karo teach wherein each of the plurality of the expandable cells comprises an elongated oblong shape (Figs. 9A-9C illustrate an elongated shape, as a rectangle or oval (i.e. oblong)).

As to claim 19, Karo teaches wherein: the plurality of expandable cells is a first plurality of expandable cells (Fig. 25A, 25B shows 153, 154 expand width and length; Fig. 25A, 25B shows 152, 155 expand vertical and length); the expandable member further comprises a second plurality of expandable cells; and the second plurality of expandable cells comprise lengths that are aligned with the width of the expandable member (left and right 166b Fig. 25B; para [0135]).

As to claim 21, Karo teaches a wearable device for measuring blood pressure, comprising: 
a housing (110); a display (111) at least partially within the housing (col 7, ln 50-51; Figs 1, 3); a controller (113, 125, 126, 127 Fig. 3); a wristband (130) configured to at least partially encircle a limb of a user (“a wrist blood pressure monitor will be described as an example of the blood pressure monitor” col 7, ln 44-45), thereby coupling the housing to the user (col 7, ln 46-52), and having multiple inflatable cells (166a, 166b Figs. 9A-9C) that encircle the limb (166 encircle limb as shown in Fig. 2), 
the multiple inflatable cells (col 12, ln 53-62) comprising: a first inflatable cell (166b) having an inner surface (162 Figs. 9A-9C) facing the limb of the user (col 13, ln 3-8), and an outer surface (164 Figs. 9A-9C) opposite the inner surface (col 13, ln 16-20); 
a second inflatable cell (166a) stacked with the first inflatable cell and at least partially extending around the outer surface of the first inflatable cell (col 13, ln 8-11 Figs. 9A-9C); 
an air pump (123) operably connected to at least one inflatable cell of the multiple inflatable cells (col 9, ln 4-6; 150C includes 166a, 166n), the air pump configured to increase a pressure within the at least one inflatable cell at least partially in response to receiving a first signal from the controller (col 9, ln 10-12); 
a valve (124) coupled to the first inflatable cell and configured to release air from the at least one inflatable cell at least partially in response to receiving a second signal from the controller (col 9, ln 12-14); and 
a pressure sensor (122) configured to measure the pressure within the at least one inflatable cell and output a third signal to the controller indicative of the pressure within the at least one inflatable cell (col 9, ln 8-10); 
wherein the wearable device is configured to estimate a blood pressure of the user at least partially in response to at least one of the first signal, the second signal, or the third signal (Col 9, ln 35-41).
Karo does not teach sets of expandable cells and operation of the sets of expandable cells.  Kloecker teaches sets of expandable cells (col 6, ln 42-63) and operation of the sets of expandable cells (col 20, ln 23-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sets of expandable cells and the operation of the sets of expandable cells, as taught by Kloecker, to provide greater and more precise control over inflation pressure at locations that will enhance systolic and/or diastolic measurements. Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 23, Karo and Kloecker make obvious the wearable device of claim 21.  Karo further discloses wherein a volume of each of the multiple inflatable cells each extends around at least a portion of a circumference of the limb (166 encircle limb as shown in Fig. 2; likewise 166a, 166b in Fig. 9A-9C encircle the limb).

As to claim 24, Karo and Kloecker make obvious the wearable device of claim 21. Karo further discloses wherein a volume of each of the multiple inflatable cells extends transverse to a circumference of the limb (Fig. 25A, 25B shows 153, 154 expand width and length; Fig. 25A, 25B shows 152, 155 expand vertical and length).

As to claim 25, Karo and Kloecker make obvious the wearable device of claim 21. Karo further discloses wherein; each of the multiple inflatable cells further comprises an opening (165); and the openings in the multiple inflatable cells collectively connect volumes of the multiple inflatable cells (Figs. 9B, 9C show each of 166a (bottom hole 165) and 166b (top hole 165) have opening; col 12, ln 63-67).

As to claim 26, Karo discloses a blood pressure measurement device, comprising: 
a band (130) configured to be worn around a limb of a user, the band comprising multiple expandable cells (col 12, ln 53-62) coupled together to engage a circumference of the limb (col 13, ln 8-11 Figs. 9A-9C), wherein the multiple expandable cells comprise: 
a first expandable cell (166b) having an inner surface (162 Figs. 9A-9C) facing the limb of the user (Col 13, ln 3-8), and an outer surface (164 Figs. 9A-9C) opposite the inner surface (col 13, ln 16-20); 
a second expandable cell (166a) stacked with the first expandable cell and at least partially extending around the outer surface of the first expandable cell (col 13, ln 8-11 Figs. 9A-9C); 
a pressure sensor (122) coupled with the multiple expandable cells, the pressure sensor configured to detect a fluid pressure within the multiple expandable cells and output a first signal indicative of the fluid pressure (Col 9, ln 8-10); and 
a housing (110) coupled to the band (col 7, ln 46-52) and containing a controller (113, 125, 126, 127) configured to receive the first signal and estimate a blood pressure of the user (col 9, ln 35-41); and 
a display (111) at least partially contained by the housing  (col 7,ln 50-51 Figs. 1,3) and configured to display a visual output indicative of the blood pressure of the user (col 9, ln 41-43).
Karo does not teach sets of expandable cells and operation of the sets of expandable cells.  Kloecker teaches sets of expandable cells (col 6, ln 42-63) and operation of the sets of expandable cells (col 20, ln 23-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sets of expandable cells and the operation of the sets of expandable cells, as taught by Kloecker, to provide greater and more precise control over inflation pressure at locations that will enhance systolic and/or diastolic measurements. Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 28, Karo and Kloecker make obvious the blood pressure measurement device of claim 26.  Karo further discloses wherein: each cell of the multiple expandable cells comprises a same shape; and the band is defined by a repeating pattern of the multiple expandable cells (Figs. 9A-9C illustrate 166a, 166b having same shape; band 130, 150C in Figs. 9A-9C repeats pattern of 166a with 166b col 13, ln 24-31).

As to claim 29, Karo and Kloecker make obvious the system of claim 1. Karo further teaches wherein: the first set of expandable cells comprise a first cell and a second cell; the first cell is positioned adjacent to the second cell; and the expandable member comprises a wall segment that defines a first portion of the first cell and a second portion of the second cell (band 130, 150C in Figs. 9A-9C repeats pattern of 166a with 166b col 13, ln 24-31).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karo and Kloecker as applied to claim 9 above, and further in view of US 5,069,219 A to Knoblich (previously cited).  Karo does not explicitly teach wherein each of the plurality of expandable cells comprises an elongated cylindrical shape. Knoblich teaches wherein each of the plurality of expandable cells (40, 42) comprises an elongated cylindrical shape (col 2, ln 34-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shape of Knoblich for the cells of Karo to conform to the limb with patients having a wide range of arm diameters in a “self snugging” manner.  Knoblich, col 2, ln 24-30.  Furthermore, shape is an obvious variant. MPEP 2144.04 IV. B.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karo and Kloecker, as applied to claim 1 above, and further in view of US 8,690,788 B2 to Ide et al (hereinafter “Ide”).
As to claim 16, Karo does not provide the details of the inner surface of the expandable member; namely, wherein the at least one of the plurality of expandable cells comprises an expandable sensing cell located on a skin contact surface of the expandable member.  Ide teaches the at least one of the plurality of expandable cells comprises an expandable sensing cell (18) located on a skin contact surface of the expandable member (col 6, ln 11-13; Fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the expandable sensing cell of Ide with the expandable member of Karo to provide a surface that is exposed to the limb and is sensitive to pressure changes so that the pulse wave signal can be detected (Ide, col 6, ln 12).

As to claim 18, Karo does not provide the details of the inner surface of the expandable member; namely, wherein a lateral surface of each of the plurality of expandable cells is folded outward in a collapsed state. Ide teaches a lateral surface of each of the plurality of expandable cells is folded outward in a collapsed state (lateral folds are folded outwardly and collapsed outwardly 19, 20, Fig. 3; col 5, ln 45-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sealed ends (151-154 Fig. 9B) of Karo with the folds of Ide to provide a collapsible surface that can shrink and expand a greater amount to engage the limb so that it is sensitive to pressure changes to obtain the arterial pressure and for “good responsiveness to a pulse wave of the arteries.”

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Karo and Kloecker as applied to claim 21 above, and further in view of US 8,114,026 B2 to Leschinsky et al (hereinafter “Leschinsky”; previously cited).  Karo does not teach a sound sensor configured to output a fourth signal to the controller at least partially in response to detecting one or more sounds associated with the blood pressure of the user.  Leschinsky teaches a sound sensor configured to output a fourth signal to the controller at least partially in response to detecting one or more sounds associated with the blood pressure of the user (col 3, ln 46-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sound sensor as taught by Leschinsky in the wearable device of Karo “to detect systolic blood pressure while the cuff is t a minimum limb occlusion state.”  Leschinsky col 3, ln 46-47.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Karo and Kloecker as applied to claim 1 above, and further in view of US 4,896,676 A to Sasaki (previously cited).  Karo and Kloecker do not explicitly teach wherein each cell in the first set of expandable cells each comprise a polygonal structure having at least three sides.  Sasaki teaches set of expandable cells each comprise a polygonal structure having at least three sides (rectangular shaped cells 17 in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the cells as in Sasaki to provide a specific pressure area onto the tissue. Furthermore, it has been held that shape cannot be used to distinguish over the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (holding that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).  Shape is an obvious variation.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not be motivated to modify Karo to include the newly added claim limitations because Karo is for providing a uniform pressure.  Examiner respectfully disagrees. Karo mentions “uniform distribution of the pressing force over the measurement site is realized.”  Col 3, ln 57-58. There is nothing in the teachings of Kloecker that detract from a uniform distribution of the pressing force over the measurement site.  One of ordinary skill in the art would have been motivated to utilize the sets of expandable cells and the operation of the sets of expandable cells, as taught by Kloecker, to provide greater and more precise control over inflation pressure at locations that will enhance systolic and/or diastolic measurements. Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Applicant’s arguments concerning voids between layers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  MPEP 716.01(c) II.  See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791